Citation Nr: 0404263	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-06 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1967 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required.  



REMAND

As an initial matter the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law in November 2000.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim and also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  A review of the 
record shows that the VA's obligations under the VCAA have 
not been met.

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also observes that the veteran submitted a 
statement regarding his stressor in December 2000.  The 
veteran indicated that while serving with the 101st Air Borne 
Division in January 1968 he was sent forward to Song Ba as a 
replacement because of shortages.   In March 1968 he was 
involved in a firefight with friendly forces of his own unit 
due to darkness.  Casualties were sustained.  His personnel 
records show that he was assigned Co B, 801st Maint Bn, 1st 
Bde, 101st Abn Div. 

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should again afford the 
veteran the opportunity to provide 
information regard any claimed stressors, 
to include a description, dated, units, 
and identification of any casualties.

3.  The RO is requested to obtain all 
current treatment records from the VA 
outpatient clinic and the Vets Center.

4.  The RO should request the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150 to verify the 
veteran's stressor regarding the incident 
at Song Ba in March 1968 and any other 
stressor identified by the veteran.  

5.  If any claimed stressor is 
sufficiently verified by the RO, the 
veteran should be afforded a VA 
examination by a psychiatrist to 
determine the nature, severity, and 
etiology of the reported PTSD. The claims 
folder, to must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  The 
examiner is to be informed that only a 
stressor verified by the RO or the Board 
may be used as a basis for a diagnosis of 
PTSD.  If PTSD is diagnosed, the examiner 
should identify the specific stressor or 
stressors that support that diagnosis.  A 
complete rationale for all opinions 
expressed should also be provided.  

6.  Thereafter, the RO should readjudicate 
the issue on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




